Cook, J.,
delivered the opinion of the court.
This case was reversed and remanded. 60 South. 1010. It is again before us upon motion of appellant to correct the former judgment remanding the case, and to enter judgment here dismissing the cause.
Section 4919 of the Bevised Code of 1906 requires this court, in case a judgment or decree of the court below is reversed, to enter such judgment or decree as the lower court should have entered, “unless it be necessary in consequence of its decision, that some matter of fact, be ascertained, or damages assessed by a jury, or where the matter to be determined is uncertain.” It follows from our former decision that neither of the exceptions *637prescribed by the statute exist. There is nothing to be determined by the lower court. The action cannot be maintained in the court appealed from, or in any other court.
The motion is therfore sutained, and the cause dismissed.

Dismissed.